Citation Nr: 1515335	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-27 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 24, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1970 to June 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD with depression, rated 50 percent, effective December 24, 2008.  A June 2011 rating decision increased the rating to 100 percent, also effective December 24, 2008, after new and material evidence had been received within a year of the August 2009 rating decision.  The Veteran filed a notice of disagreement with the effective date for service connection for PTSD in July 2011.  The August 2009 rating decision had not become final by July 2011, and the NOD is considered timely.  The appellant's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.  

[In February 2015 (while this decision was pending dispatch), the Board received correspondence and additional evidence, including VA treatment records, from the Veteran.  A review of the evidence found that it consists of copies of VA treatment records that were already associated with the record and reviewed by the Board or are not pertinent to the instant appeal.  Therefore, it does not affect the action below, and the Board can proceed with adjudication on the merits.]  


FINDINGS OF FACT

1. The Veteran's initial claim seeking service connection for PTSD was received by VA on August 23, 1995, and remained unadjudicated until August 2009 when service connection for PTSD, effective December 24, 2008 was granted; unappealed August 2006 and October 2007 rating decisions in the interim had separately denied service connection for depression.

2. The Veteran's entitlement to service connection for PTSD was not factually ascertainable prior to December 12, 2008, when PTSD in accordance with DSM-IV was first diagnosed.

CONCLUSION OF LAW

An earlier effective date of December 12, 2008 is warranted for the Veteran's award of service connection for PTSD with depression.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.125(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2009 letter form the RO properly provided notice on how effective dates are assigned, and an August 2012 statement of the case (SOC) readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

All evidence relevant to the matter at hand has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  

Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Factual Background 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service personnel records show he was awarded a Combat Medic Badge.

An August 1972 VA discharge summary notes the Veteran had a psychological evaluation, and that chronic anxiety neurosis was diagnosed.

VA treatment records show the Veteran had depression diagnosed in February 1994.  He was referred for a psychiatric consultation.  A February 1994 VA psychiatric consultation note indicates that the Veteran did not know why he was referred to the clinic.  An assessment was deferred, and he was told he could return to the mental health clinic if he wished.  

In a statement received on August 23, 1995, the Veteran claimed he had PTSD, indicating it was related to service.  The RO did not follow up on the claim.

The Veteran underwent a VA mental examination in March 1997.  The Veteran reported not having any "difficulty dealing with Vietnam" and that he "did not see anything that was difficult to deal with."  The examiner diagnosed mood disorder, not otherwise specified (NOS), pain disorder, and personality disorder, NOS.  

VA treatment records show the Veteran was found to have depression related to a chronic illness (Reiter syndrome) in March 2000.  A mood disorder was diagnosed in April 2000. 

VA treatment records note a July 2004 PTSD screen was positive.  An August 2004 VA mental health consultation note shows the Veteran denied having traumatic experiences in service.  VA treatment records show he was referred for a PTSD diagnostic interview in October 2004 after another PTSD screen was positive.  He was found to not meet the diagnostic criteria for PTSD.  Major depressive disorder was diagnosed.  A November 2004 VA PTSD and Post-Deployment diagnostic evaluation report shows major depressive disorder was diagnosed.  During the evaluation, the Veteran indicated he was confused as to why he was referred to the clinic and that he did not believe he had PTSD.  He did not endorse re-experiencing a traumatic event.  The examiner, a psychologist, noted he agreed that the Veteran that he did not have PTSD.  A December 2004 VA mental health admission evaluation note shows major depressive disorder was again diagnosed.  February 2005 and May 2005 VA medical student treatment notes indicate he had a history of depression/PTSD.  A March 2005 VA treatment note notes a VA physician assessed depression/PTSD and referred the Veteran to the mental health clinic.  January 2005, February 2005, March 2005, and May 2005 VA psychiatric treatment notes indicate a VA physician, Dr. Shukla, diagnosed major depressive disorder and anxiety disorder, NOS.  

On a VA psychiatric evaluation in May 2005, major depression was diagnosed.  The examiner noted his depression seemed to have initiated sometime in the service and was likely secondary to his experience in Vietnam and possibly to his service-connected disabilities.  The examiner opined the Veteran did not have symptoms consistent with PTSD, noting he was not having nightmares about Vietnam, flashbacks, or intrusive thoughts on a regular basis.

A June 2005 VA treatment note indicates a PTSD screen was positive.  A July 2005 VA dermatology note indicates the Veteran had a history of "manic depression/PTSD."

August 2005, October 2005, November 2005 and February 2006 VA psychiatric treatment notes indicate Dr. Shukla continued his diagnosis of major depressive disorder.

On the Veteran's July 2006 VA psychiatric examination, major depressive disorder was diagnosed.  The examiner noted the Veteran had difficulty with depression since leaving the Army, but considered it difficult to determine whether the depression was due to his service-connected knee pain or other non-service connected chronic disabilities, explaining it would be "less than 50% probable to determine whether" his service-connected disabilities would be responsible for his depression.     

August 2006 and October 2007 rating decisions denied service connection for depression, to include as due to service-connected disabilities.  The August 2006 rating decision found the May 2005 examiner's opinion conclusory and inadequate for adjudication purposes.

On a VA Aid and Attendance or Housebound Examination in April 2008, depression was diagnosed. 

On a VA PTSD examination in May 2008, the Veteran denied any nightmares related to combat.  The diagnosis was major depression, and the examiner opined the Veteran did not meet the diagnostic criteria for PTSD, explaining that his symptoms appeared to be related to a mood disorder.  

A December 2008 VA treatment note indicates a PTSD screen was positive.  A December 12, 2008 VA mental health outpatient initial evaluation note notes an advanced practice registered nurse diagnosed PTSD based on combat stressors.

The Veteran filed a claim of service connection for PTSD in December 2008.  He did not then indicate he was a filing a claim to reopen his previously denied claim of service connection for depression.

On VA PTSD examination in May 2009, the diagnosis was PTSD (based on combat stressors) with depression.  The examiner noted the symptoms of the two diagnoses could not be separated because "they go together" and "depression [is] common with PTSD."  The examiner had listed depression as a symptom of PTSD.    

In an August 2009 statement, the Veteran argued he was entitled to an effective date in 2003 or 2004 for the award of service connection for PTSD, when, he asserts, PTSD was diagnosed by a VA psychiatrist, Dr. Shukla.  In a November 2009 statement, the Veteran cited to a June 2005 positive PTSD screen and argued he was entitled to an earlier effective date for the award of service connection for PTSD.  In his July 2011 notice of disagreement, he again asserted a VA psychiatrist had diagnosed PTSD "around 2004."  He reiterated his argument for entitlement to an earlier effective date in an August 2011 statement.  He argued the June 2005 positive screen for PTSD was evidence that PTSD was diagnosed on or before June 1, 2005.  In an August 2014 statement, the Veteran seemed to indicate he had PTSD diagnosed in the late 1990s, asserting VA notified him of PTSD at the end of the 1990s and that a VA psychiatrist again diagnosed PTSD "around 2005."

Analysis

The Board finds that the Veteran's statement received by the RO on August 23, 1995, was an (unadjudicated then) initial claim of service connection for PTSD.  It asserted he had PTSD which was related to service.  As the RO did not follow-up, the Board finds the August 23, 1995 claim remained pending until VA ultimately adjudicated the matter in August 2009.  The next critical question that must be addressed is the date on which entitlement arose, as the effective date of an award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  [At this point it is noteworthy that prior final rating decisions denying service connection for depression in August 2006 and October 2007 are legal bars to an effective date for the grant of service connection for depression (as a psychiatric entity of itself) earlier than the date of the October 2007 rating decision, in the absence of an allegation of clear and unmistakable error in that decision (which has not been made).  The earliest possible effective date for depression in such circumstances would then be the date of receipt of a petition to reopen such claim.]

Generally, entitlement to service connection arises when a veteran is shown to have the claimed disability and the disability is shown to be related to service or secondary to a service-connected disability.  Accordingly, the focus of the analysis turns to the date entitlement to service connection for PTSD arose.  The May 2009 VA examiner diagnosed depression, but did so as a manifestation of the Veteran's PTSD, not a separate disability entity independently related to service.  Further, the Veteran did not file a claim to reopen his previously denied claim for service connection for depression.  The grant of service connection for depression flows from the separate claim of service connection for PTSD and does not encompass a grant of service connection for depression as a separate entity (as that would have required reopening of the claim; see 38 U.S.C.A. § 7105).  A PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).  

The Board finds that prior to December 12, 2008 it was not shown that the Veteran had a diagnosis of PTSD in accordance with DSM IV.  Therefore, service connection for PTSD prior to December 12, 2008 is not warranted.

An effective date of December 12, 2008 is warranted for the award of service connection for PTSD with depression.  December 12, 2008 is the date entitlement arose as that is the date when the competent evidence in the record shows the Veteran first received a diagnosis of PTSD in accordance with the DSM-IV criteria.  The Veteran points to earlier positive PTSD screenings, and the Board notes that indeed July 2004, June 2005, and December 2008 PTSD screens were positive, but such screenings merely identify PTSD symptoms, and do not amount to an actual diagnosis of PTSD (and specifically one in accordance with the DSM-IV criteria); they suggest that follow-up may be indicated.  Further VA treatment notes indicate the Veteran had a history of depression/PTSD, but do not indicate when or how PTSD was diagnosed.  A March 2005 VA treatment note indicates a VA physician assessed depression/PTSD, but there is no indication such diagnosis was made in accordance with the DSM-IV.  Notably he was referred to the mental health clinic, and VA psychiatric treatment notes from between January 2005 and February 2006 indicate a VA physician (who the Veteran alleges diagnosed PTSD) actually diagnosed major depressive disorder and anxiety disorder, NOS, not PTSD.  Furthermore, PTSD was not diagnosed on VA psychiatric examinations in March 1997, May 2005, July 2006, and May 2008.  He specifically denied experiencing traumatic events in Vietnam during the March 1997, May 2005, and May 2008 examinations.  The earliest confirmed diagnosis of PTSD in accordance with the DSM-IV criteria was on December 12, 2008.  

The Board acknowledges the Veteran's general assertions that he had PTSD prior to 2008, but the diagnosis of PTSD is a medical question, beyond the scope his lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore his own opinion is not competent evidence to establish that he had an earlier diagnosis of PTSD.  While he is competent to assert that he received an earlier diagnosis of PTSD (in accordance with the regulatory criteria), that assertion is self-serving and not credible.  The medical evidence of record shows the earliest diagnosis of PTSD in accordance with the DSM-IV criteria shown by the record was on December 12, 2008.  Prior to that date, the Veteran was assigned diagnoses of depressive, mood, and personality disorder.  

Accordingly, December 12, 2008 is the proper effective date for the award of service connection for PTSD with depression.  [The Board notes such earlier effective date will ultimately not result in additional compensation as it falls within the same month as the effective date already assigned.]  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An earlier effective date of December 12, 2008 is granted for the award of service 
connection for PTSD with depression, subject to the regulations governing payment of VA monetary benefits.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


